Chadwick, J.
(dissenting) — I would be glad to concur in the opinion of my associates if it were not for certain rules of statutory construction which in my judgment are violated by the rule of the majority. The first rule of statutory construction is to ascertain, if possible, the legislative intent. Another, of almost equal force, is that a rule which will lead to absurd consequences in the operation of the statute should not be formulated by the court. In this case there is no reason for the speculation indulged in by the majority. The record of the local option bill is before us. When it was introduced in the house, it is certain that there was no exception in favor of the manufacturer in a dry unit. The bill was referred to a committee, and certain amendments *659were proposed. The last proviso in section 18 came from the committee in the following form:
“Provided,, That nothing in this act shall be construed to prohibit any manufacturer of intoxicating liquor from the raw material in any no-license unit from delivering the same outside of such unit, when permitted by law.” Journal of the House (1909), p. 536.
(The italics are my own.) When the bill came on for consideration, “Mr. Beach moved to amend by striking the words ‘any manufacturer,’ in line 22 in said section 18, and inserting in lieu thereof the words ‘the manufacture’, and by striking the word ‘from’ at the end of line 23, and inserting in lieu thereof the words ‘nor the delivery of the same.’ ” Id. 546.
The committee amendment permitted a delivery when made outside of the unit only. The amendment adopted by the house clearly intended that liquor might be manufactured in the dry district and delivered therein. Such was the understanding of the legislative body. The bill had formerly been considered by the senate. The bill was after-wards considered in conference, and later, upon motion of Senator Falconer that the senate “do concur” in the house amendments, Senator Cotterill, whose interest in, and understanding of, the local option law cannot be questioned, said:
“This is probably the closing vote in connection with the local option matter at this session. It seems apparent that the House amendments to Senate substitute bill No. 121 will be concurred in, and that it will become the law for the next two years. If this were the last legislative session to be held in this state for many years, I should be tempted to vote for this amended bill. It is probably the best compromise bill that can be wrung from the. political headquarters of the combined liquor interests of this state. I have labored too long and acquired too much experience in the great struggle of the home against the saloon to accept temperance legislation with brewery modifications. Even where saloons may be outlawed under the operation of this bill — and I sincerely hope they may and shall earnestly work to that end — the brewery wagon will still have the unrestricted right-of-way *660for its business everywhere throughout our state, and the express companies and other delivery agencies will do an unrestrained business in ‘booze’; all by the direct authorization of the amended bill now before us, and regardless of the will of the majority in any locality.
“This bill may still be called a ‘local option’ bill, but it is so ‘local’ as to permit the fourth-class town, even down to 300 population, incorporated within one square mile, to be a unit to itself, and inflict its saloons and their consequences upon an unconsenting surrounding community which supports it and of which it is only the small business center. The ‘option’ in this bill is all on the side of the brewery. Whatever may be the vote of the people in any locality, it stays and does business and sells its product where it pleases
“I have voted for one local option bill at this session, the Falconer full county-unit bill, with its thorough law-enforcement features. Every effort and energy at my command have been exhausted to secure its enactment. I am content with that record, and refuse any responsibility for the amended bill now forced upon us as this last resort. I desire this protest against it to be entered upon the record, and when the roll is called upon the question of concurrence with the House amendments, I shall vote ‘No’.” Journal of the Senate (1909), p. 816.
Senator Cox, who also appreciated the force and meaning of the house amendment as well as the intent of the legislature, caused views of like import to be put in the record. Journal of the Senate (1909), p. 817. With this record before us, it seems that the court should not be warranted in indulging in what I conceive to be highly technical reasoning to sustain a construction which, in effect, negatives the vote of a majority, indeed a very great majority, of the senators and representatives voting upon the amendments to and passage of the bill. It occurs to me, as it did to the senators I have quoted, that the common sense of the amendment is that, if a manufacturer can make and deliver in a dry unit, a right to accept, compensation for his goods is necessarily implied. The very question before this court *661having been discussed and repudiated by the legislature, it would be more in keeping with the duty and province of this and other courts to leave the matter with the legislature for any change or amendment. If it were not for the legislative record, it might be that the reasoning of the court could be sustained, but it cannot be with the light we have before us.
The majority has declared the law as it. applies to wholesalers, to manufacturers, and, as I have said, it leads to a ridiculous consequence. The object of the amendment to the proviso is plain; it was to protect the manufacturer in his family trade, and at the same time to leave to the purchaser a privilege which he might indulge without resort to that circumlocution which ordinarily marks the conduct of a malefactor. Under this decision, the manufacturer of liquor from the raw product in a dry unit may manufacture at will, but he cannot make delivery “to churches or the proper officers thereof of wine in unbroken packages for sacramental purposes,” nor “shipments or deliveries at residences which are not places of business or of public resort,” if the order is given at his place of business. The manufacturer must resort to a shallow subterfuge. As I understand the majority opinion, it amounts to this: The manufacturer can appoint an agent or open an office in a wet unit, and a customer may send his order to that unit and, upon its transmission, the manufacturer can deliver the goods. They say this is a sale in a wet unit. It may be so, but it does violence to the purpose and spirit of the law as well as the clear expression of the legislative body. In other words, a customer can call up the manufacturer and order liquor in unbroken packages, and the manufacturer must say to him: “You cannot order it at the factory. You must buy it through our office in Seattle, or wherever it may be established. When you have done this, we will deliver the goods.” Such is the law as I understand it to be written by the court.
The judgment of the lower court should be affirmed.